Citation Nr: 1823429	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-25 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an increased initial rating for allergic rhinitis, rated as noncompensably disabling prior to May 20, 2009, and as 10 percent disabling thereafter.

2. Entitlement to an initial compensable rating for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Timmerman, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from October 1986 to July 1988. 

This case is before the Board of Veterans' Appeals (Board) on appeal from November 2007 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issue of entitlement to an initial compensable rating for sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


VETERAN'S CONTENTIONS

The Veteran's allergic rhinitis is currently rated 10 percent disabling since May 20, 2009, and noncompensably disabling before that date. She claims that these ratings do not accurately reflect the severity of her disability. Specifically, she asserts that her rhinitis warrants a higher rating because of the bony spur in her right nasal passage. She also alleges that her rhinitis causes headaches. 


FINDING OF FACT

1. Prior to May 20, 2009, the Veteran's allergic rhinitis was manifested by good nasal airways bilaterally; there was less than 50 percent obstruction of the nasal passages, and no polyps. See September 2007 report of VA examination.

2. Since May 20, 2009, the Veteran's allergic rhinitis has been manifested by greater than 50 percent obstruction of the nasal passages on both sides but no polyps.  See May 2009, July 2010, March 2011, March 2013, June 2015, January 2016, and December 2016 reports of VA examination.  


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for allergic rhinitis were not met prior to May 20, 2009. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6522 (2017).

2. The criteria for a rating in excess of 10 percent for allergic rhinitis have not been met for the period since May 20, 2009. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6522 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's allergic rhinitis is currently rated under Diagnostic Code (DC) 6522. Under that code, a 10 percent rating requires allergic or vasomotor rhinitis with more than fifty percent obstruction of both nasal passages, or complete obstruction of one side. As detailed in the findings of fact above, because prior to May 20, 2009 there was no evidence of this degree of obstruction, an initial compensable rating for allergic rhinitis is not warranted for the period prior to May 20, 2009. See 38 C.F.R. § 4.31 (2017).

Regarding the period since May 20, 2009, under DC 6522 a rating in excess of 10 percent requires allergic or vasomotor rhinitis with polyps. Because there is no evidence of polyps at any point throughout the claim period, a rating in excess of 10 percent for allergic rhinitis is not warranted.

In reaching the above conclusions, the Board acknowledges the Veteran's assertion that the bony spur in her right nasal passage is analogous to a polyp, such that the criteria for a higher rating are met.  However, the bony spur has been determined to be developmental in origin, and unrelated in any way to the service-connected rhinitis. See March 2013 and June 2015 reports of VA examination. As such, the findings related to the bony spur may not serve as a basis for the award of an increased rating.

Finally, the Board has considered whether a separate compensable rating is warranted for the Veteran's complaints of headaches, which she attributes in part to her service-connected rhinitis. The competent evidence of record, however, reflects that the headaches are most likely attributable to the aforementioned bony spur, and not to the rhinitis. See March 2013 report of VA examination. As such, a separate compensable rating for headaches associated with rhinitis is not warranted.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011) (holding that when considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Here, the Veteran lacks the specialized training sufficient to render an opinion as to the etiology of headaches, such that her opinion can be afforded no probative weight.


ORDER

An initial compensable rating for allergic rhinitis is denied, for the period prior to May 20, 2009.

A rating in excess of 10 percent since May 20, 2009 for allergic rhinitis is denied.


REMAND

The most recent diagnosis of sinusitis of record was made by a VA clinician in August 2011. VA examinations in March 2013 and June 2015 found no evidence of sinusitis. VA examinations in January and December 2016 made no diagnostic finding regarding sinusitis.

Earlier in the claim period, a July 2010 VA examination found that  "the patient has a significant chronic rhinitis and probably chronic sinusitis"; a September 2010 private clinician made a diagnosis of sinusitis; and a June 2011 VA clinician recorded an impression of "Acute Maxillary-Sinusitis." However, a March 2011 VA examination did not include a diagnosis or impression of sinusitis.

The Veteran has reported headaches throughout the claim period, and reported at a June 2015 VA examination that they tend to correlate with allergy flare ups. However, her headaches have been diagnosed as migraines since September 2010. In addition, a March 2013 VA examiner opined that the Veteran's headaches were caused by a right septal spur impinging into the lower turbinate. The examiner opined that this may cause Sluter's headaches, which often mimic migraines. The Veteran has also reported runny nose, occasional sore throat, and pain or tenderness throughout the claim period.

In her July 2014 appeal to the Board, the Veteran alleged that she had "constant incapacitating prolonged episodes lasting weeks and months at a time characterized by headaches, pain, and crusting and not being able to smell. My sinus/rhinitis has gotten worse over time and I have complained about the headaches, pain, discharges, and crusting in my nose. These episodes render me unable to function and require me to stay in bed." At a June 2015 VA examination, she reported that botox injections had relieved her headaches "99%." The examiner opined that "it appears that primary care providers are treating her allergic rhinitis and perhaps a few upper respiratory infections as 'sinusitis.'"

In a March 2018 informal hearing presentation, the Veteran's representative argued that the Board must remand for a new sinusitis examination, because:
1. The most recent examination of December 2016 failed to examine the Veteran for sinusitis, and her last evaluation was five years ago, in February 2013; and
2. The December 2016 examiner failed to consider the Veteran's lay statements.
The representative argued that the new examination must take place during an "active stage of the infection," citing Bowers v. Derwinski, 2 Vet. App. 675 (1992).

Although the December 2016 examiner recorded the lay statements the Veteran made to her and incorporated these into her assessment and diagnosis, the Board finds that the examination was nevertheless inadequate because the examiner failed to note the Veteran's diagnoses of sinusitis in the claims file, and so apparently neglected to evaluate the severity of sinusitis. Therefore, and in light of the inconsistency of the record as regards the Veteran's sinusitis, outlined above, a new examination is necessary to determine the current level of the Veteran's disability. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and associate them with the claims file.

2. Then, schedule the Veteran for a VA examination to determine the current level of impairment resulting from her service-connected sinusitis. The examiner is advised that the Veteran has a diagnosis of sinusitis for VA rating purposes. Further, because the Veteran is competent to report her symptoms, an examination during an active stage of her sinusitis is not necessary.

In addition to filling out the relevant DBQ, the examiner should also render an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's headaches are related to her sinusitis.

The claims file should be made available to the examiner for review, and all necessary tests should be conducted.

3 After completing the above actions, and any additional action deemed warranted, readjudicate the claim on appeal. If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond. Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


